Exhibit 10.1

SEPARATION AGREEMENT
RELEASE AND WAIVER OF CLAIMS

This Separation Agreement, Release and Waiver of Claims ("Agreement"), effective
as of the date shown on the signature page hereto, by and between Bert C. Tobin
(hereafter "you" or "your") and MapInfo Corporation, a Delaware corporation with
principal offices at One Global View, Troy, New York 12180-8399 (hereafter
"MapInfo"), is made to evidence the following:

This Agreement will evidence your acceptance of the following terms and
conditions in final settlement of all matters of any kind, and set forth the
obligations of both MapInfo and you. You and MapInfo are sometimes collectively
referred to herein as the "Parties".

1. CESSATION OF EMPLOYMENT - Your employment with MapInfo will end effective
April 21, 2006.

April 21, 2006 is your last day of employment for purposes of determining the
period in which you may exercise your vested stock options in accordance with
stock option agreements entered into when your options were awarded. If you are
in possession of material, non-public information concerning MapInfo, as of this
date you will still be subject to the SEC and other applicable insider trading
rules and thus should not trade any shares, including those in connection with a
cashless exercise.

2. FINAL COMPENSATION AND BENEFITS - Subject to your agreement to, and ongoing
compliance with, the express terms and conditions of this Agreement, MapInfo
will pay (or provide) to you:

2.1  A lump sum amount equivalent to six months of your regular monthly base
salary, which we record and agree to pay is One hundred four thousand and five
hundred dollars $104,500.00. This payment will be subject to withholding and
will be paid in the payroll due on May 1, 2006.

2.2  You will also receive payment through Q2 of fiscal 2006, based on the
MapInfo's performance as it relates to your incentive compensation plan. You
will be paid for all cumulatively calculated Q1 & Q2 2006 incentive awards due
through fiscal 2006 Q2 only, with no further consideration for Q3 & Q4 of fiscal
2006. Your calculated incentive award will not be subject to the 60% payment
stipulation, if such award is in excess of targeted performance under the plan.
The amount calculated will be subject to withholding, and will be paid at the
same time as MapInfo pays fiscal 2006 Q2 incentive awards to other executives in
accordance with the schedule of payment determined for this period.

2.3  The monthly premiums of your medical and/or dental benefits under the
current group plan for a period of twelve (12) months after your last day of
employment provided you do not revoke this Agreement.

 

2.4  After the expiration of the period stated in paragraph 2.3 above, your
healthcare insurance coverage will be continued, provided you had or would have
completed a minimum of ten (10) years of service with MapInfo during the term of
this Agreement and you elect to do so within sixty (60) continuous days of the
date your employment terminates. Your cost for coverage will be equal to the
lesser of (i) 30% of the applicable COBRA premium charged for similar coverage
or (ii) 110% of the cost charged to active employees for similar coverage;
provided however, in no event will your cost for such coverage be greater than
50% of the total employer/employee cost for such coverage. In the event that
your participation in any such plan, program, or arrangement of MapInfo or
successor company is prohibited, MapInfo or successor company will arrange to
provide you with benefits substantially similar to those which you would have
been entitled to receive under such plan, program, or arrangement, for the same
period that MapInfo or the successor company provides healthcare insurance
benefits to active employees.

2.5  You agree that but for this Agreement, you would not have had any claim or
entitlement to the above payments and benefits.

3. RETURN OF WORK PAPERS; CONFIDENTIALITY AND NON-COMPETITION; NON-DISPARAGEMENT

3.1  During the course of your employment, it is agreed that you learned or
became aware of trade secrets and other confidential information concerning
MapInfo's business. For purposes of this Agreement, "Confidential Information"
shall include: trade secrets, including but not limited to information about
sales, financial reports, customers and customer lists, prices, accounting and
reporting matters, sales and marketing plans, promotions and ideas; and opinions
and background information about directors, executives, and other MapInfo
personnel.

3.2  Non-Disparagement: You covenant and agree not to make or publish in any
format written or oral statements/remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) in any forum, including Internet chat rooms, on the radio, in a
meeting, which are disparaging, deleterious or damaging to the integrity,
reputation or good will of MapInfo, including of its management, of any
individual executive, director, manager or associate thereof.

3.3  In consideration of the compensation you will receive pursuant to Section 2
of this Agreement (hereafter the "Compensation") you will execute the most
current MapInfo Corporation Employee Intellectual Property, Confidential
Information And Non-Competition Agreement ("Confidential Information and
Non-Competition Agreement") a copy of which is attached hereto. The attached
Confidential Information and Non-Competition Agreement supercedes any prior
similar agreement you may have executed, and you shall keep confidential the
Confidential Information, and not disclose any Confidential Information to
anyone or use any of it at any time.

3.4  In further consideration of the Compensation, you shall not, for a period
of one year, directly or indirectly, solicit for employment with either yourself
or any other business or third party, any MapInfo employee employed by MapInfo
as of April 21, 2006.

3.5  You represent and warrant that you will, immediately upon termination of
employment, deliver to MapInfo all documents, equipment, keys, identification
badge, financial reports, financial analyses, programs, processes, items and
data of any nature pertaining to your work with the MapInfo, and any other
materials or documents that may constitute MapInfo's property including its
Confidential Information. You further agree to forward to MapInfo thereafter any
additional MapInfo property and/or Confidential Information that is identified
by you and in your control and possession.

4. RELEASE AND FULL SATISFACTION OF CLAIMS

4.1  You knowingly and voluntarily release and forever discharge MapInfo, and
any and all of its subsidiaries, as well as its directors, officers, agents,
employees and their successors and assigns (collectively "MapInfo"), of and from
any and all claims, known and unknown, which you (including, but not limited to
any legal representative or other with legal right to pursue your claims) have
or may have against MapInfo as of the date of execution of this Agreement,
including, but not limited to, any alleged violation of: Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; Sections 1981 through 1988 of
Title 42 of the United States Code; the Employee Retirement Income Security Act
of 1974; the Americans with Disabilities Act of 1990; the Age Discrimination in
Employment Act of 1967; the Family and Medical Leave Act of 1993; the New York
State Human Rights Law, and any other local, county or municipal human rights or
employment discrimination law, tort (whether intentional, negligent, or
otherwise), or any claim for damages, costs, fees, or other expenses, including
attorneys' fees, incurred in these matters. This release does not cover any
claims relating to the enforcement by you of the conditions and terms contained
in this Agreement. Nothing in this paragraph is intended to deprive you from
filing an unemployment claim.

4.2  You agree to accept this Agreement in full and complete satisfaction of all
compensation (incentive, severance, vacation, sick pay, etc.), and all claims
and other causes of action of any kind whatsoever against MapInfo (as defined in
4.1) arising up to and including the termination of your employment, except
those relating to or based upon MapInfo's performance under this Agreement.
Further, you agree that you shall indemnify, defend and hold MapInfo harmless
from and against any and all claims, damages and expenses (including attorneys'
fees) for any breach by you or anyone acting at your direction, of this Section
4 or any other of your obligations under this Agreement.

 

YOU UNDERSTAND THAT THIS IS A TOTAL AND COMPLETE WAIVER AND RELEASE OF ALL
CLAIMS (NOT RELATED TO MAPINFO'S BREACH OF THIS AGREEMENT) THAT YOU HAVE OR MAY
HAVE AGAINST MAPINFO.

4.3  MapInfo hereby agrees to waive, and not to sue or otherwise pursue in any
court or other forum, any and all alleged causes of action, claims or rights,
administrative action or proceeding of any kind against you, including any
claims arising out of your employment or the termination of your employment,
except those based upon or relating to the enforcement of your performance of
the terms and conditions contained in this Agreement and the Confidential and
Non-Competition Agreement and except any claims of theft of company property,
fraud, embezzlement or any act of dishonesty in reporting any matter to MapInfo
which MapInfo discovers after execution of this Agreement. However, this shall
not apply to any matter of which MapInfo has no present knowledge.

4.4  MapInfo may withhold or suspend payments due hereunder if MapInfo in good
faith believes that you are in breach of the terms, covenants or conditions
contained in this Agreement and have notified you in writing of such good faith
suspicion. Any dispute that arises while any payment is still due and
outstanding to you as to whether you indeed breached the agreement or committed
any of the conduct described in the exclusion provisions of paragraph 4.3 above
will be submitted to arbitration as described in paragraph 4.5 below. The
suspension of payment will become effective upon MapInfo's mailing or sending
you via facsimile or e-mail the notice of good faith suspicion and will remain
suspended until the arbitrator has made his determination. You understand and
agree that the withholding or suspension of payments under such circumstances
will not in any manner affect your obligations under this Agreement.

4.5  The Parties agree to select an arbitrator pursuant to the American
Arbitration Association's ("AAA") National Rules for the Resolution of
Employment Disputes. The Parties will share the fees of the arbitrator and any
fees charged by the AAA. The arbitration shall be held in Troy, New York. The
arbitrator shall have the power to fully and finally decide disputes regarding
the alleged breach of this Agreement and whether you committed any of the
conduct stated in the exclusion provisions of paragraph 4.3, and make an award
the arbitrator deems just and equitable in the circumstances. If the arbitrator
finds that MapInfo in bad faith alleged a breach of the Agreement or in bad
faith alleged that you committed the conduct stated in the exclusion provisions
of paragraph 4.3 with the aim of merely suspending or delaying a payment due to
you, the arbitrator may award you interest on the unpaid settlement amount and
reasonable attorneys fees. The arbitrator shall not award reasonable attorneys
fees to any party in any other circumstances. If the arbitrator determines that
you had breached the Agreement or committed the alleged conduct stated in the
exclusion provisions of paragraph 4.3, the arbitrator will determine that you
forfeit any and all payments due and outstanding under this Agreement and order
such additional damages as MapInfo may prove. The arbitrator's award will be
binding on the Parties.

 

5. OTHER PROVISIONS

5.1  Unless you direct otherwise, in response to any reference inquiries MapInfo
will only release dates of employment and positions held, and such references
are to be directed to MapInfo's President and Chief Executive Officer (Mark
Cattini) or MapInfo's Chairman of the Board (John Cavalier). If you do request
in writing that we provide a written reference or recommendation beyond the
information mentioned above, be advised that it is MapInfo's policy that this
would need to be approved by the MapInfo's President and Chief Executive Officer
prior to being released to anyone.

5.2  Due to circumstances unique to your separation of employment and your
relationship with management, you agree not to seek employment with MapInfo at
any time in the future unless MapInfo and you mutually agree that it would be
mutually beneficial.

5.3  This Agreement shall be binding upon and inure to the benefit of MapInfo
(including its directors, officers and employees) and you as applicable, its and
your heirs, executors, assigns and administrators.

5.4  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York. It is hereby agreed that except for disputes
referred to arbitration as stated in Section 4 above, the Supreme Court
Rensselaer or Albany Country, or Federal District Court Northern District of New
York, shall be the proper and sole jurisdictions for resolution of any
disagreements regarding any of the terms and conditions contained herein.

5.5  The waiver of either party of a breach of any provisions of this Agreement
shall not operate as or be construed as a waiver of any subsequent breach.

5.6  This document contains the entire agreement by MapInfo and you regarding
your termination of employment, and constitutes the sole and complete
understanding and obligations of MapInfo to you. This Agreement further replaces
any and all previously executed employment agreements between you and MapInfo,
such agreements will become null and void on the effective date of this
Agreement.

5.7  Any notices to be provided to you under this Agreement shall be sent to
your residential address on file with MapInfo. You agree to notify MapInfo in
writing in the event your residential address changes.

6. YOUR RIGHTS

6.1  Time to Consider. YOU HAVE 21 DAYS FROM YOUR RECEIPT OF THIS AGREEMENT TO
CONSIDER THIS OFFER. THE PARTIES AGREE THAT ANY CHANGES TO THIS OFFERED
AGREEMENT WILL NOT RESTART THE 21-DAY PERIOD.

6.2  Right to Revoke. AFTER SIGNING THIS AGREEMENT, YOU MAY REVOKE IT WITHIN 10
DAYS OF THE DATE YOU EXECUTED, SUCH REVOCATION TO BE IN WRITING VIA CERTIFIED
MAIL ADDRESSED TO BERT C. TOBIN AT THE ABOVE ADDRESS.

6.3  Advice of Counsel. MAPINFO HAS ADVISED YOU OF YOUR RIGHT TO OBTAIN THE
ADVICE OF LEGAL COUNSEL BEFORE SIGNING THIS AGREEMENT, AND YOU REPRESENT TO
MAPINFO THAT YOU HAVE EITHER OBTAINED SUCH ADVICE OR WILLINGLY DECIDED AGAINST
ENGAGING COUNSEL.

IN WITNESS OF the foregoing, the undersigned have executed this Agreement in
duplicate originals effective as of the date first set forth above.

THIS IS AN AGREEMENT FOR RELEASE AND WAIVER OF CLAIMS.

     MAPINFO CORPORATION

By:   /s/ Mark Cattini                    
    Mark Cattini
    President and Chief Executive Officer
    Dated:  3/10/06                       

  /s/ Bert C. Tobin                      


Bert C. Tobin
Dated:  3/10/06                         

 

 

WITNESSED BY:

  /s/ Jason W. Joseph                    

WITNESSED BY:

  /s/ Sally A. Rice                        

DATED:  3/10/06                        

NAME PRINTED:   Jason W. Joseph   


DATED:   3/10/06                       

PRINTED NAME:   Sally A. Rice       

